DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In the abstract, in line 7, the word “hasg” is interpreted as a typographical error for –has–.  Further, in line 16, the phrase “in the radial direction” should read –in the axial direction–.
In paragraph [0047], in lines 7 – 8, the phrase “overlap in the radial direction” should read –overlap in the axial direction–.  Further, in line 11, the phrase “overlap in the radial direction” should read –overlap in the axial direction–.

Appropriate correction is required.


Claim Objections
Claims 1, 2, 7, 10, 11, and 13 – 18 are objected to because of the following informalities:
In Reference to Claim 1
In line 1, the phrase “a valve rotating device, comprising” should read –a valve rotating device, the cover body comprising:–.
In line 2, the phrase “upper part and” should read –upper part; and–.
In line 4, the phrase “spaced apart accommodate” should read –spaced apart so as to accommodate–.
In line 6, the phrase “each other by at least one” should read –each other [[by]]via at least one–.
In lines 7 – 8, the phrase “wherein the at least one connecting piece is arranged at the location opposite to an insertion position of the axial spring element” should read –wherein the axial spring element is laterally inserted between the upper part and the lower part at position opposite the at least one connecting piece

The remaining claims not mentioned are objected to for various typographical errors and other minor informalities.  The Office suggests amending said claims as reproduced below in the art-based rejections of the claims.

Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 1
This claim recites the limitation “the location” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 2
This claim recites the limitation “the inserted axial spring element” which lacks sufficient antecedent basis in the claim.

In Reference to Claim 3
This claim recites the limitation “the edge on the lower part” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 4
This claim recites the limitation “the edge on the upper part” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 5
This claim recites the limitation “the cross-sections” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 13
This claim recites the limitations “the location” and “the radial direction” which lack sufficient antecedent basis in the claim.
In Reference to Claim 14
This claim recites the limitation “the location” which lacks sufficient antecedent basis in the claim.

All other claims not mentioned are rejected by virtue of their dependency from claim 1 or 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7 – 9, and 12 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Application Publication No. DE 10 2017 126 541 B3 [hereinafter, reference to this document will be made with respect to its US counterpart US 2020/0347755 to Wolking et al. (Wolking)].
Wolking teaches (see Wolking and Figs. 1 and 4 below):
In Reference to Claim 1
A cover body comprising:
A ring-shaped upper part (Fig. 1 – reference character 12); and
A ring-shaped lower part (14),
Wherein the upper part and the lower part are axially spaced apart so as to accommodate an axial spring element (6) therebetween,

Wherein the axial spring element is laterally inserted between the upper part and the lower part at a position opposite the at least one connecting piece (as seen from Fig. 4 and Wolking paragraph [0037]).
In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein the axial spring element is arranged radially inside the at least one connecting piece (as seen from Fig. 1).
In Reference to Claim 5
In addition to all the limitations of claim 1 discussed above, wherein the at least one connecting piece is arranged within a space spanned by a cross-section of the upper part and the lower part (as seen from Fig. 1).
In Reference to Claims 7 and 8
In addition to all the limitations of claim 1 discussed above, wherein the at least one connecting piece includes at least three connecting pieces that are spaced apart from each other (Wolking paragraph [0038]).
In Reference to Claim 9
In addition to all the limitations of claim 1 discussed above, wherein the upper part and the lower part are formed integrally or in one piece with the at least one connecting piece (Wolking paragraph [0037]).

In Reference to Claim 12
In addition to all the limitations of claim 1 discussed above, wherein the upper part and the lower part are flat disk-shaped bodies made of metal (as seen from Figs. 1 and 4).
In Reference to Claim 13
A valve rotating device comprising:
A ring-shaped base body (Fig. 1 – reference character 2) including a plurality of pockets (8) formed as inclined raceways and arrayed circumferentially, each pocket including a tangential spring biasing a ball towards a first end of the pocket (Wolking paragraph [0029]);
A cover body (4) comprising:
A ring-shaped upper part (12); and
A ring-shaped lower part (14),
Wherein the upper part and the lower part are axially spaced apart so as to accommodate an axial spring element (6) therebetween,
Wherein the upper part and the lower part are connected to each other via at least one connecting piece (16),
Wherein the axial spring element is laterally inserted between the upper part and the lower part at a position opposite the at least one connecting piece (as seen from Fig. 4 and paragraph [0037]),
Wherein the axial spring element is ring-shaped such that a first end of the axial spring element is supported on a ring-shaped stop 
Wherein a first axial surface of the lower part facing away from the axial spring element rests against the balls such that the balls axially overlap the axial spring element (as seen from Fig. 1 and paragraph [0032]).
In Reference to Claim 14
A method comprising:
Punching a metal sheet so as to form two ring-shaped parts (Fig. 1 – reference characters 12, 14) connected to each other via at least one connecting piece (16);
Bending the punched metal sheet into a cover body (4*) comprising:
A ring-shaped upper part (12); and
A ring-shaped lower part (14),
Wherein the upper part and the lower part are axially spaced apart so as to accommodate an axial spring element (6) therebetween,
Wherein the upper part and the lower part are connected to each other via the at least one connecting piece (16), and
Wherein the axial spring element is laterally inserted between the upper part and the lower part at a position opposite the at least one connecting piece (as seen from Fig. 4 and Wolking paragraph [0037]).
It is to be noted that this is a product-by-process claim.  Since the cover body of the prior art includes all the structural features achieved by the process of the instant invention, Wolking anticipates the limitations of the claim.

In Reference to Claim 15
In addition to all the limitations of claim 14 discussed above, wherein the at least one connecting piece includes at least two connecting pieces that are spaced apart from each other (Wolking paragraph [0038]).
In Reference to Claim 16
In addition to all the limitations of claim 14 discussed above, wherein the at least one connecting piece comprises at least three connecting pieces that are spaced apart from each other (Wolking paragraph [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3, 4, 6, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wolking in view of UK Patent Application Publication No. GB 2 040 399 A to Humphreys (Humphreys).
In Reference to Claim 3
Wolking does not teach the following which is taught by Humphreys (see Humphreys and Fig. 1A as annotated by the Examiner below):
In addition to all the limitations of claim 1 discussed above, wherein the at least one connecting piece (Fig. 1A – reference character 20) is arranged radially outside of an edge (21) of the lower part (4).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Humphreys to arrange the at least one connecting piece radially outside of an edge of the lower part within the valve rotating device of Wolking since it would prevent relative movement between the race (i.e. the lower part) and the cap (i.e. the upper part) which would otherwise prevent the rotator from working properly as taught by Humphreys (page 2; lines 4 – 12).


In Reference to Claim 4
Wolking does not teach the following which is taught by Humphreys:
In addition to all the limitations of claim 1 discussed above, wherein the at least one connecting piece (Fig. 1A – reference character 20) is arranged radially outside of an edge (21) of the upper part (2*).
* – Although not pictured, Humphreys teaches (at page 2; lines 4 – 12) that the tongue 20 (i.e. the at least one connecting piece) may alternatively extend from race 4 (i.e. the lower part) and into a slot 21 (i.e. an edge) of the cap 2 (i.e. the upper part).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Humphreys to arrange the at least one connecting piece radially outside of an edge of the upper part within the valve rotating device of Wolking since it would prevent relative movement between the race (i.e. the lower part) and the cap (i.e. the upper part) which would otherwise prevent the rotator from working properly as taught by Humphreys (page 2; lines 4 – 12).

In Reference to Claim 6
Wolking does not teach the following which is taught by Humphreys:
In addition to all the limitations of claim 1 discussed above, wherein the at least one connecting piece (Fig. 1A – reference character 20) detachably connects the upper part (2) to the lower part (4) (Humphreys page 2; lines 4 – 12).


In Reference to Claim 10
Wolking does not teach the following which is taught by Humphreys:
In addition to all the limitations of claim 1 discussed above, wherein the upper part (Fig. 1A – reference character 2) includes at least two axial projections (AP1, AP2) configured to guide at least one valve spring (9).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Humphreys to incorporate two axial projections on the upper part so as to guide at least one valve spring within the valve rotating device of Wolking since it would enable a dual nested valve spring arrangement to be supported axially and radially as taught by Humphreys (page 1; lines 70 – 73).


In Reference to Claim 17
Wolking does not teach the following which is taught by Humphreys:
In addition to all the limitations of claim 14 discussed above, wherein the punched metal sheet includes (Fig. 1A – reference character 2) includes at least two axial projections (AP1, AP2) configured to guide at least one valve spring (9), the at least two axial projections extending substantially perpendicular to the upper part (2) (as seen from Fig. 1A).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Humphreys to incorporate two axial projections on the upper part so as to guide at least one valve spring within the valve rotating device of Wolking since it would enable a dual nested valve spring arrangement to be supported axially and radially as taught by Humphreys (page 1; lines 70 – 73).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolking in view of US Patent No. 3,710,768 to May (May).
In Reference to Claim 11
Wolking does not teach the following which is taught by May (see May and Fig. 7 as annotated by the Examiner below):
In addition to all the limitations of claim 1 discussed above, wherein the upper part (Fig. 7 – reference character 19) includes at least one recess (R) configured to guide at least one valve spring (18).


In Reference to Claim 18
Wolking does not teach the following which is taught by May:
In addition to all the limitations of claim 14 discussed above, wherein the punched metal sheet (Fig. 7 – reference character 19) includes at least one recess (R) configured to guide at least one valve spring (18).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of May to incorporate a recess on the upper part so as to guide at least one valve spring within the valve rotating device of Wolking since it would provide a design especially suitable if a high torque of the rotator is required as taught by May (col. 3; lines 57 – 64).


    PNG
    media_image1.png
    262
    477
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    304
    401
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    373
    425
    media_image3.png
    Greyscale

ANNOTATED BY EXAMINER


    PNG
    media_image4.png
    291
    188
    media_image4.png
    Greyscale

ANNOTATED BY EXAMINER

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Engesser (US 2003/0037742); Updike et al. (US 4,538,558); Cherrie (US 4,154,424); Shalaty (US 4,141,325); Tauschek et al. (US 4,075,987); Schonlau et al. (US 3,890,943); and Thorne (US 2,624,323) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746